Exhibit 10.6
CONSULTING AGREEMENT
          This CONSULTING AGREEMENT (this “Agreement”) is made and entered into
as of February 2, 2009 (the “Effective Date”) by and among Premier Exhibitions,
Inc., a Florida corporation, and its subsidiaries (the “Company”), Foxdale
Management, LLC, an Illinois limited liability company (the “Consulting
Company”), and Mr. Samuel Weiser (“Consultant”).
          WHEREAS, the Company is engaged in the business of developing and
touring museum quality exhibitions (the “Business”); and
          WHEREAS, in connection with the Business, the Company desires to
retain the Consulting Company and Consultant to provide consulting services as
may be necessary and desirable to enable the Company to conduct the Business as
is more fully described below (the “Consulting Services”); and
          WHEREAS, the Company desires to contract with Consulting Company and
Consultant, and Consulting Company and Consultant desire to accept such
engagement from the Company, for the provision of the Consulting Services upon
the terms and conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the Consulting Company, Consultant and the
Company agree as follows:
     Section 1. Consulting Services.
          (a) During the Term (as defined below), Consulting Company shall make
Consultant available to undertake and complete the Consulting Services and
agrees not to assign or delegate the Consulting Services to any other party.
          (b) Consultant shall be engaged to act as the interim Chief Operating
Officer of the Company, authorized, as such, to execute documents and agreements
on behalf of the Company. Consultant’s engagement with the Company shall be
full-time. During the Term, Consultant shall devote all of his time, attention,
skill and ability as required during usual business hours (and outside those
hours, when reasonably necessary to his duties hereunder) to the faithful and
diligent performance of such duties and the exercise of such powers as may from
time to time be assigned to or vested in Consultant by the Board of Directors of
the Company.
          (c) It is understood and agreed that (i) the Consulting Services shall
be undertaken (A) at the current offices of the Company located at 3340
Peachtree Road, Suite 2250, Atlanta, Georgia 30326 (the “Company Headquarters”)
or (B) from such other location or locations as the Company may reasonably
determine; and (ii) Consultant shall be provided use of adequate office space
and secretarial support at the Company Headquarters throughout the Term.

1



--------------------------------------------------------------------------------



 



     Section 2. Compensation.
          (a) As compensation for the Consulting Services under this Agreement,
the Company shall pay to Consulting Company a consulting fee of One Thousand Two
Hundred Fifty Dollars ($1,250) per day, not to exceed sixteen days (16) days per
month, payable at the end of each month during the Term.
          (b) After three (3) months of continuous service, Consultant shall be
eligible to receive additional compensation in the form of an incentive award or
bonus payable in cash, stock or a combination of cash and stock in an amount to
be determined by the Compensation Committee of the Board or Directors of the
Company based on performance objectives and criteria established by the interim
Chief Executive Officer and the Board of Directors of the Company. Payment of an
incentive award is discretionary and not a requirement for Consultant’s
performance under this Agreement.
          (c) In the event that Consultant is engaged as an employee pursuant to
an employment agreement, Consultant (i) shall be eligible to participate in any
bonus or incentive programs which the Company institutes from time to time for
the Company’s similarly situated executive officers, subject to and on a basis
consistent with the terms, conditions, and overall administration of such bonus
or incentive programs by the Company; and (ii) shall be entitled to participate
in and to receive benefits under all benefit plans and arrangements offered by
the Company from time to time to its similarly situated executive officers,
subject to and on a basis consistent with the terms, conditions, and overall
administration of such plans and arrangements by the Company. Notwithstanding
the foregoing, nothing in this Agreement is intended, or shall be construed, to
require or preclude the Company from instituting or maintaining any bonus or
incentive programs or benefit plans or arrangements, nor shall the right of the
Company to modify, suspend or discontinue any and all bonus or incentive
programs or benefit plans or arrangements be limited.
     Section 3. Certain Expenses.
          (a) Consultant shall be entitled to reimbursement from the Company for
all reasonable expenses actually incurred by Consultant in connection with the
performance of the Consulting Services; provided that such expenses are
reasonably documented and pre-approved by the Company.
     Section 4. Term; Termination.
          (a) The Term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until February 28, 2009. The Term shall
automatically be extended by successive one (1) month periods, unless, at least
thirty (30) days prior to the end of the applicable renewal Term, the Company
shall deliver to Consulting Company and Consultant, or Consulting Company and
Consultant shall deliver to the Company, written notice that the Term shall not
be so extended.
          (b) Death of Consultant. This Agreement shall terminate automatically
upon Consultant’s death. Upon the termination of Consultant’s engagement due to
death, the Company shall pay to Consultant’s heirs as soon as practicable after
the effective date of such termination, any unpaid compensation earned by
Consultant through the effective date of such termination.
          (c) Disability of Consultant. For purposes of this Agreement,
Consultant shall be deemed to be under a “Disability” if Consultant shall be
unable, by virtue of illness, physical or mental incapacity, or disability (from
any cause or causes whatsoever), to perform Consultant’s essential job functions
hereunder, whether with or without reasonable accommodation, in substantially
the manner and to the extent required hereunder prior to the commencement of
such disability, for a period exceeding thirty (30) consecutive calendar days.
In the event Consultant shall remain under a Disability for a period exceeding
thirty (30) days (whether business or non-business days and whether consecutive
or non-consecutive), the Company shall have the right to terminate Consultant’s
engagement hereunder at the end of any calendar month.
          (d) Payments Following Termination. Upon termination of Consultant’s
engagement pursuant to any of the foregoing provisions of this Section 4, any
right or benefit accrued by Consultant or the Company or to which Consultant or
the Company had become entitled pursuant to this Agreement prior to such
termination or expiration, and any Consultant or Company obligation with respect
to any such right or benefit, shall

2



--------------------------------------------------------------------------------



 



not be extinguished by reason of such termination or expiration and shall be
paid to the Company by Consultant or to Consultant by the Company, as the case
may be. Company shall have the right to offset any amounts due Company from
Consultant from any amounts to be paid to Consultant pursuant to this Agreement
or otherwise.
     Section 5. Indemnification. During the Term, the Company shall indemnify
and hold harmless Consulting Company and Consultant from, against and in respect
of any and all losses arising out of or relating to Consultant’s performance of
the Consulting Services; provided, however, the Company shall have no obligation
under this Section 5 to indemnify Consulting Company and/or Consultant for any
losses to the extent that such losses resulted from (i) the gross negligence or
willful misconduct of Consultant in his performance of the Consulting Services,
(ii) any violation of law by Consultant in his performance of the Consulting
Services, or (iii) breach of the terms of this Agreement by Consulting Company
and/or Consultant.
     Section 6. Relationship.
          (a) Consultant and the Company shall not be construed as joint
venturers or partners as a consequence of the relationship contemplated under
this Agreement. Neither Consultant nor the Company shall have the power to bind
or obligate the other.
          (b) It is expressly intended by the parties hereto that Consultant be,
vis-à-vis the Company, an independent contractor and that Consultant will
maintain the sole direction and control of the manner and means of performing
any requested Consulting Services. The specific means of accomplishing the
Consulting Services requested by the Company shall be left to the discretion of
Consultant.
     Section 7. Confidential Information.
          (a) Consultant hereby covenants and agrees that, during the Term, he
will hold in confidence all Confidential Information (as defined below) of the
Company and will not disclose, publish or make use of such Confidential
Information, except as is necessary to perform the Consulting Services. Upon the
request of the Company and, in any event, upon the termination of Consultant’s
engagement hereunder, Consultant will deliver to the Company all memoranda,
notes, records, manuals or other documents (including, but not limited to,
written instruments, voice or data recordings, or computer tapes, disks or files
of any nature), including all copies of such materials and all documentation
prepared or produced in connection therewith, pertaining to the performance of
the Consulting Services, the business of the Company, or containing Trade
Secrets (as defined below) or Confidential Information regarding either the
Company’s business, whether made or compiled by Consultant or furnished to
Consultant by virtue of his performance of the Consulting Services hereunder.
          (b) For the purposes of this Section 7:
     (i) “Confidential Information” means any data or information (other than
Trade Secrets) that is valuable to the Company or any of its Subsidiaries (or,
if owned by someone else, is valuable to that third party) and not generally
known to the public or to competitors in the industry, including, but not
limited to, any non-public information (regardless of whether in writing or
retained as personal knowledge) pertaining to research and development; product
costs and processes; stockholder information; pricing, costs or profit factors;
quality programs; annual budget and long-range business plans; marketing plans
and methods; contracts and bids; and personnel.
     (ii) “Trade Secret” means information including, but not limited to, any
technical or nontechnical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (A) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
     Section 8. Assignment. The rights and obligations of Consultant under this
Agreement are personal to Consultant and may not be assigned or transferred to
any other party. The Company may assign its rights and obligations under this
Agreement to any of its affiliates or subsidiaries. Otherwise, the Company may
assign its rights and obligations under this Agreement only with the express
written consent of Consultant; and any such

3



--------------------------------------------------------------------------------



 



assignment shall be of no force and effect unless and until the assignee
thereunder shall assume, in writing, any and all obligations of the Company
arising under this Agreement.
     Section 9. General Matters.
          (a) Captions. The captions utilized in this Agreement are for the
purposes of identification only and shall not control or affect the meaning or
construction of any of the provisions hereof.
          (b) Integration. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and will supersede
all previous negotiations, representations, commitments and writings relating to
the Consulting Services.
          (c) Modification and Waiver. This Agreement may not be amended,
released, discharged, rescinded or abandoned, except by a written agreement duly
executed by each of the parties hereto. The failure of any party hereto at any
time to enforce any of the provisions of this Agreement will in no way
constitute or be construed as a waiver of such provision or of any other
provision hereof, nor in any way affect the validity of, or the right thereafter
to enforce, each and every provision of this Agreement.
          (d) Governing Law. This Agreement and its validity, construction,
administration and all rights hereunder, will be governed by the laws of the
State of Illinois without regard to its conflict of laws provisions.
          (e) Arbitration. Any controversy, dispute, disagreement, difference or
claim arising out of, under, in connection with or related to this Agreement
shall be finally determined by arbitration in accordance with the rules of the
American Arbitration Association (“AAA”) then in effect. The arbitration shall
take place in Chicago, Illinois before an arbitral panel of three arbitrators
unless the parties agree that the matter shall be presented to a single
arbitrator. The arbitrators shall be chosen, subject to such time delays or
periods as are fixed under the aforesaid applicable rules, as follows. Each
party shall select one arbitrator. If either party fails to select an
arbitrator, the arbitrator selected by the one party shall act as sole
arbitrator. If each party has selected an arbitrator, then the two arbitrators
shall select a third. If the two arbitrators do not agree on the selection of a
third within fifteen (15) days after having been requested to do so by either
party or by the AAA, the third arbitrator shall be selected by the AAA. Judgment
upon any award rendered may be entered in any court having jurisdiction. The
prevailing party, or substantially prevailing party (if applicable), shall
recover its reasonable attorney’s fees together with its arbitrator fees and
filing and other costs of the arbitration proceeding.
          (f) Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
          (g) Notices. Wherever provision is made in this Agreement for the
giving, service or delivery of any notice, statement or other instrument, such
notice shall be in writing and shall be deemed to have been duly given, served
and delivered, if delivered by hand or mailed by United States registered or
certified mail, addressed as follows:

             
 
  If to the Company:       Premier Exhibitions, Inc.
 
          3340 Peachtree Road, Suite 2250
 
          Atlanta, Georgia 30326
 
          Attn: Christopher J. Davino, Interim Chief Executive Officer

 
          Fax: 404.842.2626
 
           
 
  With a copy to:       Thompson Hine LLP
 
          335 Madison Avenue, 12th Floor
 
          New York, New York 10017
 
          Attn: Richard S. Heller, Esq.
 
          Fax: 212.344.6101

4



--------------------------------------------------------------------------------



 



             
 
  If to Consulting Company:       Foxdale Management, LLC
 
          565 Willow Road
 
          Winnetka, Illinois 60093
 
          Attn: Samuel Weiser
 
          Fax: 847.501.2671
 
           
 
  If to Consultant:       Samuel Weiser
 
          565 Willow Road
 
          Winnetka, Illinois 60093
 
          Fax: 847.501.2671

     Each party hereto may change its mailing address by giving to the other, by
hand delivery or United States registered or certified mail, written notice of
election to change such address and of such new address.
          (h) Counterparts. This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same instrument.
[Signature Page Follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
have executed this Agreement as of the Effective Date.

                  COMPANY:    
 
                PREMIER EXHIBITIONS, INC.    
 
           
 
  By:   /s/ Christopher J. Davino
 
        Name: Christopher J. Davino         Title: Interim Chief Executive
Officer    
 
                CONSULTING COMPANY:    
 
                FOXDALE MANAGEMENT, LLC    
 
           
 
  By:   /s/ Samuel Weiser
 
        Name: Samuel Weiser         Title: Managing Member    
 
                CONSULTANT:    
 
                /s/ Samuel Weiser                   Mr. Samuel Weiser    

6